                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

GERALD P. KUFROVICH,                    :
                                            CIVIL ACTION NO. 3:19-1057
                                        :
            Appellant                           (JUDGE MANNION)
                                        :
     v.
                                        :
CHARLES J. DEHART, III,
                                        :
            Appellee
                                        :
     v.
                                        :
GOSHEN MORTGAGE LLC
as Separate Trustee for GBDT            :
I Trust 2011-1,
                                        :
            Intervenor-Appellee

                                  ORDER

     Based upon the foregoing Memorandum, and upon consideration of

Appellant Kufrovich’s appeal of the Bankruptcy Court’s Order dated June 11,

2019, which denies Appellant’s March 14, 2019 motion to reinstate his

Chapter 13 Bankruptcy Case, IT IS HEREBY ORDERED THAT:

     1. Appellant’s appeal, (Doc. 1), is DENIED;

     2. The Bankruptcy Court’s Order dated June 11, 2019,

          (Doc. 93, 5-18-bk-03317), is AFFIRMED; and
           3. The clerk of court is directed to CLOSE this case.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Dated: November 5, 2019
19-1057-02-ORDER.wpd




                                          2
